ON MOTION FOR REHEARING
PER CURIAM.
By petition for rehearing, appellant advises the court that the trial judge had previously amended the sentence so that it does not conflict with Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981). We therefore grant the petition for rehearing, and amend the opinion originally issued in this case by deleting from it any reference to appellant’s sentence or any requirement to resentence appellant. Appellant’s conviction stands affirmed.
DAUKSCH, C. J., and ORFINGER and COWART, JJ., concur.